Title: From Thomas Jefferson to Albert Gallatin, 16 November 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Nov. 16. 08.
                  
                  1. Can we do better as to Nantucket than to send Coffin’s letter to Govr. Lincoln? he is better qualified than we are to judge of their wants & their real views. their proposition to give a carte blanche to all their coasters, besides being suspicious, might be an invidious distinction to which I do not know whether their general character entitles them. if you can suggest any thing better I shall be glad of it.
                  2. T. Lxxx’s letter as to the partialities of the custom house at Boston. would it not be proper to call on the acting officer for an explanation of the particular case stated? or can any better be done?
                  3. [T] Webb’s letter as to vessels loading under pretence of expectation of a repeal of the embargo, but really to take advantage of the first NorthWester. I know of no remedy but a speedy authority from Congress to unload them, & vigilance in our naval force in the mean time.
                  4. Should not some measure be taken to be sure of the truth of the fact charged on Arnold the Surveyor of Newport, before we remove him? it may be a maneuvre to get Lewis in.
                  5. Duplanty & Le Blonde. I think we had agreed they might have a vessel (not on the ground of going after property) but to carry home their paupers; and that after this they stated that arming was indispensable, which we refused. if this is what they still hang upon, we must certainly still refuse. but, writing from memory, I am not certain but I may mistake one case for another.
                  6. do you want a Commander for a revenue cutter. Mc.laughlin seems to bring forward good claims, provided the gentlemen he names think as well of him. I know nothing of him, and have made no enquiries.
                  7. I think an authentic copy of the act of designation of the sections allotted to the Delawares will be exactly what is proper to communicate to Capt. Armstrong. I will therefore thank you for such an one, as pompous as may be, to give it importance in their eye.
                  8. I send you a petition from West Tenissee for a share in the produce of the Salines. other neighborhoods will make similar applications, so as to shew that it will be easier to correct our first error than to go through with it.
                  9. Gibson has been renominated & confirmed by the Senate. Affectionate salutations.
               